Citation Nr: 1629346	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  15-38 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Gentry C. M. Hogan, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which determined new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

The Board notes the issues of entitlement to service connection for hypertension and liver disease and whether new and material evidence has been received to reopen claims of entitlement to service connection for headaches and a lumbar spine disability have been certified to the Board.  The Veteran is awaiting a Board hearing at the RO regarding these issues; therefore, they will not be addressed in this decision.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received by VA since a final July 2012 rating decision that denied reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 1997 rating decision initially denied entitlement to service connection for an acquired psychiatric disorder.  A June 1997 rating decision confirmed and continued the prior denial after the Veteran submitted new evidence regarding the claim.  The Veteran did not file a notice of disagreement and new and material evidence regarding the claim was not received within one year of notice of the June 1997 rating decision; therefore, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§3.156(b), 20.302(a).

The Veteran has attempted to reopen the claim on several occasions.  The most recent final decision regarding the claim is a July 2012 rating decision that determined new and material evidence had not been received to reopen the claim.  Although the Veteran appealed the July 2012 rating decision, the record indicates the appeal was limited to the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  Thus, the July 2012 rating decision is final with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, and the Board may only consider whether evidence submitted since the July 2012 rating decision warrants reopening of the Veteran's claim.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

The Board finds reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  In October 2014, the Veteran submitted a July 2012 letter from a VA clinician that indicates the Veteran has been diagnosed as having post-traumatic stress disorder (PTSD).  See 10/28/2014 VBMS entry.  The letter further indicates the Veteran reported fourteen different traumatic events, some of which were events in service, on questionnaires and diagnostic interviews as part of an assessment that led to the diagnosis.  This evidence was not of record at the time of the July 2012 rating decision, pertains to the bases for the prior denial, and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the claim is warranted.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.





REMAND

VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is competent evidence the Veteran may have a current psychiatric disorder that is possibly related to service; however, there is insufficient evidence to make an informed decision on the Veteran's claim.  See 10/28/2014 VBMS entry.  Thus, a VA examination is necessary to fulfill VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include, but not limited to, records related to the Veteran's participation in a March 2012 assessment to determine his eligibility to participate in the research study "Development of a Combined Treatment for Smoking Cessation in PTSD" that was conducted in the Traumatic Health and Stress Research Laboratory at the VA Medical Center in Durham, North Carolina.

2.  Schedule the Veteran for a VA examination that addresses his claim of entitlement to service connection for an acquired psychiatric disorder.

The examiner must provide an opinion as to whether the Veteran has a current psychiatric disorder that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.

If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD is made.  

If a previously diagnosed psychiatric disorder is not found currently, the examiner must address whether the previously diagnosed condition has resolved, or whether the prior diagnosis was made in error.

If it is determined that a current psychiatric disorder is at least as likely as not (50 percent probability or greater) the result of disease or injury in service (to include PTSD based on an in-service stressor), the examiner is asked to address whether the Veteran's substance abuse disorder is at least as likely as not proximately due to, or aggravated by, the psychiatric disorder found to be related to service.  

If the examiner finds that the Veteran's substance abuse order is aggravated by a psychiatric disability found to be related to the Veteran's military service, then the examiner must attempt to establish a baseline level of severity of the substance abuse disorder prior to aggravation by the psychiatric disorder related to service.

The examiner must give a rationale for any opinion provided.  

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


